                              United States District Court
                            Western District of North Carolina
                                   Charlotte Division

           True Homes LLC               )              JUDGMENT IN CASE
                                        )
                                        )
                                        )
               Plaintiff,               )             3:18-cv-00345-KDB-DCK
                                        )
                                        )
                                        )
                                        )
                  vs
                                        )
                                        )
                                        )
                                        )
       CMH Manufacturing, Inc.          )
         CMH Homes, Inc.                )

 DECISION BY JURY. This action having come before the Court by jury trial and a verdict
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
jury verdict entered on April 1, 2021.

                                                 April 1, 2021




     Case 3:18-cv-00345-KDB-DCK Document 208 Filed 04/01/21 Page 1 of 1
